Citation Nr: 1119537	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a brain aneurysm. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1982 to June 1986 and from September 1986 to June 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied the Veteran's claim of entitlement to service connection for residuals of a brain aneurysm.

In its April 2011 informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection for hypertensive vascular disease, a back disability, residuals of an inguinal hernia, an increased rating for service-connected depression, and a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran had a brain aneurysm during service or that any current residuals are related to service. 


CONCLUSION OF LAW

Residuals of a brain aneurysm were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2006, prior to the December 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, an examination report was rendered in conjunction with this claim.  The examination report reflects that the examiner reviewed the Veteran's past medical history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the Veteran's representative indicated that the portion of the examination report addressing hypertension was inadequate, it has not indicated that the portion addressing cerebral aneurysm was deficient.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined a personal hearing.  Therefore, the duties to notify and assist have been met.  

Analysis

The Veteran, through his representative and spouse, essentially contends that he has residuals of an aneurysm related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The record shows that the Veteran had a cerebral aneurysm in September 1996.  Most recently, the March 2008 VA examination report noted a diagnosis of cerebral aneurysms.  Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, service treatment records are completely silent as to any cerebral aneurysm in service.  The record reflects that the Veteran was discharged from service after a January 1995 Medical Board decision determined that his chronic moderate major depression affected his ability to perform his military duties.   Notably, neither the Veteran nor his representative contend that the brain aneurysm took place in service, but rather acknowledge that it took place in September 1996, over a year after active service discharge.    

Accordingly, Hickson element (2) is therefore not met, and the claim fails on this basis alone.

For the sake of completeness, the Board will also briefly address element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

With respect to Hickson element (3), medical nexus, the question presented, i.e. the relationship, if any, between the Veteran's brain aneurysm and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A March 2008 VA examiner, upon review of the claims folder and the Veteran's medical history, noted that the prevalence of intracranial saccular aneurysm by radiographic and autopsy series was 5 percent with approximately 20-30 percent of these cases having multiple cerebral aneurysm.  This was a common cause of subarachnoid hemorrhage, as in the Veteran's case, and occurred around 2 to 22.5 per 100, 000 in the population.  He commented that most aneurysms do not rupture.  The examiner further indicated that there was no evidence in the claims folder indicating that the Veteran had a cerebral aneurysm and such would have probably been ruled in or out if a computed tomography (CT) scan had been done in service but there was no indication of any such scan of the brain during service.  He also noted that most intracranial aneurysms develop over a short period of time, over days and weeks.  Referring to an article from Natural History, the examiner concluded that the Veteran's cerebral aneurysm was less likely as not caused by military service.  He reasoned that there was no evidence in the claims folder that the cerebral aneurysm was present during active duty.  

The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 


The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (2010) (it is the claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself, his wife, or his representative, contend that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran and his wife are competent to testify as to his or her observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, any assertions as to a possible relationship between the Veteran's current residuals of a brain aneurysms and his military service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran or his wife has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current residuals of a brain aneurysm.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experienced, neither the Veteran nor his wife is competent to ascertain the etiology of his current disability and the causative factor for such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder until after  separation from active duty, than the Veteran's and his representative's claims. Indeed, neither the Veteran nor his representative dispute that his brain aneurysm occurred after discharge from active service.  

The main argument appears to be that at the time of the brain aneurysm that the Veteran was on temporary retirement which the Veteran and his wife argue is active service.  38 U.S.C.A. § 101(18) provides that the term "discharge or release" includes "retirement from the active military, naval, or air service."  Associated with the Veteran's service records is a document entitled "Release from Active Duty and Transfer to the Disability Retired List at Home in Awaiting Orders Status/On Board Separating Activity."   This document shows that the Veteran was released to inactive duty effective June 3, 1995, and his status on the disability retired list was temporary.  Of record is a Form DD 214 showing that the Veteran was separated from active duty on June 2, 1995, and the effective date of transfer to the temporary disability retired list was June 3, 1995.  

The legal criteria contained in 38 U.S.C.A. § 101(18) does not distinguish between temporary and permanent retirement.  From the plain language of § 101(18) retirement from service constitutes release from service.  The statute is unambiguous.  As to the interpretation of statutes, "[s]tatutory interpretation begins with the language of the statute, the plain meaning of which we derive from its text and structure."  McEntee v. Merit Sys. Prot. Bd., 404 F.3d 1320, 1328 (Fed. Cir. 2005).  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  If there is no ambiguity, interpretation of a regulation ends with its plain meaning.  Id.  The plain and unambiguous meaning of a statute prevails in the absence of clearly expressed legislative intent to the contrary.  See Mansell v. Mansell, 490 U.S. 581, 592, 109 S. Ct. 2023, 2030, 104 L.Ed.2d 675 (1989).  Therefore, the Veteran was already retired and discharged from active service at the time of his brain aneurysm.  

Accordingly, Hickson element (3) is likewise not met.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of  a brain aneurysm.


ORDER

Entitlement to service connection for residuals of a brain aneurysm is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


